Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 1 of 18 PageID 343



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 R-DEVIE, INC., and JACQUELINE MITCHELL,
 individually and on behalf of all others similarly
 situated,

        Plaintiffs,                                   CASE NO.: 6:19-cv-1050-Orl-78LRH

 vs.

 THE TRAVELERS COMPANIES INC.; TRAVELERS
 INDEMNITY COMPANY OF CONNECTICUT;
 THE STANDARD FIRE INSURANCE COMPANY;
 TRAVELERS PROPERTY CASUALTY INSURANCE
 COMPANY; THE TRAVELERS INDEMNITY COMPANY;
 PHOENIX INSURANCE COMPANY; CHARTER
 OAK FIRE INSURANCE COMPANY; TRAVELERS
 PROPERTY CASUALTY COMPANY OF AMERICA; THE
 TRAVELERS INDEMNITY COMPANY OF AMERICA; and
 TRAVELERS CASUALTY INSURANCE COMPANY
 OF AMERICA,

       Defendants.
 ____________________________________________________/



                       PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                      DEFENDANTS’ MOTION TO DISMISS (DOC. 18)




                                                1
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 2 of 18 PageID 344



         Plaintiffs file this Response in Opposition to Defendants’ Motion to Dismiss the Amended

 Complaint (Doc. 18, “Motion”), and state in support the following:

                                         I.     INTRODUCTION

         Defendants (“Travelers”) issued materially identical policies of insurance to Plaintiffs and

 all class members, promising to pay them the actual cash value (“ACV”) of their insured vehicle

 in the event of a total loss. Under black-letter Florida law, a property’s ACV is measured by the

 amount it would cost to replace the property, with the limiting principle that the costs must be

 reasonably likely to be incurred in replacing the property. Plaintiffs allege Plaintiffs allege that

 title transfer fees and registration transfer fees are not merely reasonably likely, but are necessary

 and unavoidable, and should be included in the ACV payments issued to insureds who suffer a

 total loss to their insured vehicles.

         Defendants apparently agree. Defendants claim they have changed their business practices

 and now properly include title transfer fees and registration transfer fees, as promised by their

 Policies. If true, Defendants are to be commended for abiding by their contractual promises.

 Defendants also claim to have remediated Plaintiffs’ and the putative class members’ claims,

 including the proper amounts for prejudgment interest. If true, then, again, Defendants have done

 the right thing. However, Defendants’ claim that such payments moot this case and render the

 claims subject to dismissal under Rule 12 are simply incorrect. If anything, such payments would

 entitle Plaintiffs to entry of judgment. Plaintiffs are confident that, if the assertions Defendants

 made are correct, the Parties ostensibly possess the same goals and can expeditiously resolve the

 case. 1 In any event, Plaintiffs’ claims, under clear precedent, are unquestionably not moot.



 1
  Plaintiffs previously requested an extension of the deadline to file this Opposition in hopes of
 resolving the matter without requiring judicial resolution of the Motion to Dismiss. While
 Plaintiffs believe that the Parties are very close to resolving the issue, some time is still necessary,
                                                    2
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 3 of 18 PageID 345



        Surprisingly, given Defendants’ confession that title fees and registration fees are owed

 under the Policies and claim to have changed their business practices to comport with their Policy

 promises, Defendants also seek to dismiss the case on the merits, arguing that the Policy does not

 provide the very coverage Defendants claim to now provide. In any event, Defendants’ position in

 reality, reflected in their purported change in business practice, is correct, and Defendants’

 contradictory position for the purposes of briefing before this Court is incorrect; ACV is an

 unambiguous term, and it provides coverage for replacement costs such as title and registration

 transfer fees. At the very least, whether title and registration transfer fees are reasonably likely to

 be incurred is a question of fact inappropriate for resolution at this stage of the pleadings.

 Respectfully, Defendants’ Motion should be denied. 2

                                  II.     FACTUAL BACKGROUND

        The allegations here are simple. Plaintiffs respectively allege they were insured under

 materially identical policies issued by, respectively, Defendants Travelers Indemnity Company of

 Connecticut and Standard Fire Insurance Company. Doc. 1 (Compl.) at ¶¶ 16-18. The Policies

 promised to pay for loss with a limit of liability of actual cash value, or ACV. Id. at ¶ 19. Because

 title and registration transfer fees are necessary and unavoidable, imposed by the State of Florida

 on every vehicle purchase, they are reasonably likely to be incurred in replacing the vehicle. Id. at

 ¶¶ 36-53. Despite its policy language promising to pay ACV – which means the replacement cost




 and thus Plaintiffs file this Opposition in an abundance of caution. Plaintiffs nevertheless still
 expect that the Parties will be able to resolve the issue, and will update the Court shortly.
 2
   While Plaintiffs believe Florida and federal law permit them to press claims against all
 Defendants, given Defendants’ assertions and the recent developments, Plaintiffs do not contest
 dismissal of entities other than Travelers Indemnity Company of Connecticut and Standard Fire
 Insurance Company.
                                                   3
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 4 of 18 PageID 346



 of the insured vehicle, minus depreciation – Defendants, as a uniform business practice, do not

 pay these mandatory transfer fee amounts in making ACV payments. Id. at ¶¶ 36-43.

        Specifically, Plaintiffs respectively allege they were involved in a motor vehicle accident,

 after which Defendants determined their loss to constitute a complete or total loss. Id. at ¶¶ 22-25,

 29-32. In making the total-loss payments, Defendants failed to include title and registration transfer

 fee amounts, pursuant to its aforementioned uniform business practice. Id. at ¶¶ 28, 35. Thus,

 Plaintiffs brought this case against Defendants, individually and on behalf of all other similarly-

 situated insureds.

                                     III.     LEGAL STANDARD

        When considering a Rule 12(b)(6) motion, the court should accept all factual allegations

 in the Complaint as true and construe them in the light most favorable to the plaintiff. Pielage v.

 McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Further, the court should favor the plaintiff with

 all reasonable inferences from the allegations in the complaint. Stephens v. Dep't of Health &

 Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

        The legal standard controlling insurance contract interpretation cases, such as this one, is

 whether the insured's interpretation of the contract is “reasonable.” See, e.g., Auto-Owners Ins. Co.

 v. Anderson, 756 So.2d 29, 34 (Fla. 2000) (“If the relevant policy language is susceptible tomore

 than one reasonable interpretation, one providing coverage and another limiting coverage, the

 insurance policy is considered ambiguous” and must be “interpreted liberally in favor of the

 insured and strictly against the drafter who prepared the policy”).

                                            IV.   ARGUMENT

    a. Plaintiffs Have Stated a Valid Claim for Breach of Contract




                                                   4
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 5 of 18 PageID 347



        A breach of contract claim must allege: (1) a valid contract; (2) a material breach; and (3)

 damages. See Border Collie Rescue, Inc. v. Ryan, 418 F. Supp. 2d 1330, 1342 (M.D. Fla. 2006)

 (citing Abruzzo v. Haller, 603 So. 2d 1338, 1340 (Fla. 1st DCA 1992)). Breach of contract is

 properly alleged where plaintiff alleges the existence of a contract between the parties, the specific

 provisions of the contract that were breached, and that such breaches caused damages. Textiles

 Morales, S.A. de C.V. v. Green Paradigm Partners, LLC., 2011 U.S. Dist. LEXIS 78218, at *2,

 2011 WL 2881666 (M.D. Fla. July 19, 2011).

        Defendants’ liability is capped at the ACV of the insured property – because this case

 involves a total loss, ACV is the relevant policy provision. Plaintiffs indisputably alleged a valid

 contract (which Defendants do not dispute), the specific provisions that were breached, and that

 such breaches caused damages of at least $79.85. Defendants dispute neither the validity of the

 contract, nor that, if Plaintiffs’ interpretation is correct, the amount in damages. Defendants merely

 claim that ACV does not include title or registration transfer fees as a matter of law. Motion at 7

 (“Defendants did not, as a matter of law, breach any term of the Policies by not paying title and

 license plate transfer fees here because they are not obligated to do so under the Policies.”).

 Defendants are incorrect. It is well-established in Florida that ACV is an unambiguous term,

 calculated as “replacement costs minus depreciation.” Title and registration fees are not merely

 reasonably likely to be incurred – they are necessarily and unavoidably incurred in replacing a

 total-loss vehicle. At minimum, whether a cost is “reasonably likely” to be incurred is a question

 of fact. Either way, Plaintiffs’ claims are not subject to dismissal at this stage of the pleadings.

           i.   Actual Cash Value Includes Costs Reasonably Likely to be Incurred

        Defendants’ Policy promises, in the context of a total loss, to either replace the vehicle to

 pay the amount necessary to do so in money. Motion at 5 (“Payment for Loss”). Standing alone,



                                                    5
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 6 of 18 PageID 348



 that raises the question: “replace with what?” Hopefully a brand new vehicle; maybe a Ferrari.

 Alas, that is not the case. Instead, Defendants’ liability is capped at the “actual cash value” of the

 total-loss vehicle at the time of loss. Id. (“Limit of Liability”). Defendants concede that ACV is

 not defined in the Policy. Id. at 6 (“The Policies do not define ‘actual cash value’”).

        Fortunately, even when undefined, ACV is an unambiguous term in Florida, synonymous

 with “market value” measured as “replacement costs” minus depreciation. Goff v. State Farm Fla.

 Ins. Co., 999 So. 2d 684, 689 (Fla. 5th DCA 2008) (“The policy leaves the term [ACV] undefined,

 but the lack of definition poses no insoluble problem.”) (citing Am. Reliance Ins. Co. v. Perez, 689

 So. 2d 290, 291 (Fla. 3d DCA 1997) (find that undefined ACV “is not ambiguous”, but rather

 unambiguously means “market value” measured as “consideration of cost minus depreciation.”));

 Trinidad v. Fla. Peninsula Ins. Co., 121 So. 3d 433, 438 (Fla. 2013) (holding that undefined ACV

 means “fair market value” or “[r]eplacement cost minus normal depreciation,” and includes costs

 “the insured is reasonably likely to incur.”); Sos v. State Farm Mut. Auto. Ins. Co., 2019 U.S. Dist.

 LEXIS 139679, at *9-11 (M.D. Fla. Mar. 13, 2019) (finding undefined ACV to unambiguously

 mean replacement costs minus depreciation, and declining to consider extrinsic evidence because

 the term was ambiguous). Thus, rather than promising a brand new Ferrari, Defendants’ liability

 is capped at the cost to replace the vehicle, minus depreciation – in other words, a vehicle of the

 same year, make, model, mileage, condition etc.

        The costs to replace, however, is not a subjective term; Defendants do not owe more money

 to an insured merely because that insured is bad at negotiating, or wants vanity license plates, or

 has ten kids for whom they need a babysitter in order to replace the vehicle, or anything else that

 may or may not impact the amount it subjectively cost the insured to replace the vehicle. Instead,

 Florida law is clear that the costs to replace are those that are “reasonably likely to be incurred” –



                                                   6
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 7 of 18 PageID 349



 a predictable and objective amount on which both the insured and insurer can rely when agreeing

 to the contract and thus able to have a proper meeting of the minds. See, e.g., Sos, at *11 (the

 “components [] included in the replacement cost” of a vehicle are those “the insured reasonably

 likely to incur when replacing his vehicle.”); Trinidad, 121 So. 3d at 438 (ACV includes costs “the

 insured is reasonably likely to incur.”); Mills v. Foremost Ins. Co., 511 F.3d 1300, 1305-06 (11th

 Cir. 2008) (ACV includes costs if they are reasonably likely to be incurred); Bastian v. United

 Servs. Auto. Ass'n, 150 F. Supp. 3d 1284, 1290 (M.D. Fla. 2015) (holding that sales tax is included

 in ACV because “the Court agrees with the Eleventh Circuit's easily-reached conclusion [in Mills]

 that state and local taxes are part of the cost of replacing an item.”); Goff, 999 So. 2d at 689 (ACV

 includes costs reasonably likely to be necessary)

          ii.   Title and Registration Transfer Fees Are Reasonably Like to be Incurred

        Because it is unambiguously the case in Florida that ACV includes costs reasonably likely

 to be incurred, the next question is merely whether title and registration transfer fees are reasonably

 likely to be incurred in replacing a vehicle. As Judge Byron held very recently, the short answer is

 “yes.” Jones v. Gov't Emples. Ins. Co., 2019 U.S. Dist. LEXIS 120353, at *9-10 (M.D. Fla. Jul.

 19, 2019) (“The Court next turns to the question whether license plate transfer fees are included in

 ACV. The short answer: yes.”).

        In Florida, a vehicle cannot be purchased or otherwise acquired by any method (it is not

 merely illegal to operate) without paying title fees. Florida Statute § 319.21(3) provides that “[n]o

 person shall purchase or otherwise acquire . . . a motor vehicle . . . unless such person obtains a

 certificate of title for it in his or her name in accordance with the provisions of this chapter.” Fla.

 Stat. § 319.21(3). Section § 319.22 also provides that a person does not have marketable title, does

 not own a vehicle, and does not have any “right, title, claim, or interest” to a vehicle under Florida



                                                   7
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 8 of 18 PageID 350



 law – unless title is transferred to the person’s name. Fla. Stat. § 319.22; see also Fla. Stat. § 319.34

 (providing that a vehicle cannot be operated without proper title issued). Moreover, as Judge Byron

 pointed out, it is illegal to operate a vehicle in Florida without registering it, for which a minimum

 fee of $4.10 is imposed. Jones, at *10 (“Florida law requires that every car driven on roads in the

 state be registered in Florida. Fla. Stat. §§ 320.02(1), 320.0605” for which a minimum fee of $4.10

 is imposed). Clearly, then, title and registration transfer fees are not merely reasonably likely –

 they are mandatory and unavoidable, under penalty of serving time in jail.

         Courts overwhelmingly agree. See, e.g., Jones, supra; Roth v. GEICO Gen. Ins. Co., 2018

 U.S. Dist. LEXIS 226554, at *9 (S.D. Fla. Jun. 13, 2018) (“Plaintiff asserts that…title transfer fees

 are mandatory, necessarily included in the replacement costs of a total loss vehicle, and therefore

 are components of actual cash value under the Policy. The Court agrees. Sales tax and title transfer

 fees are mandatory fees imposed by Florida law on the replacement of all vehicles.”; Sos, at *12

 (“The Court finds that…[title transfer] fees are costs an insurer is reasonably likely to incur in

 replacing his leased vehicle, and therefore are components of actual cash value under the Policy.”);

 Rubi v. United Automobile Insurance Co., 2017-029171-CA-01, Circuit Court of the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida (Smith, J.) (denying insurer defendant’s

 motion to dismiss on claims alleging the insurer breached an “actual cash value” auto insurance

 policy by failing to pay sales tax and title fees); Giordani v. Ascendant Commercial Ins. Co., Case

 No. 2018-CA-1024-0 (Fla. 9th Jud. Cir. 2018 (denying insurer’s motion for summary judgment

 that the Policy should be interpreted to exclude title and registration transfer fees); see also,

 Bastian, 150 F. Supp. 3d at 1291 (noting inconsistency of the fact that USAA paid title fees but

 not sales tax, since title fees and sales tax are both part of the replacement costs of a vehicle).




                                                    8
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 9 of 18 PageID 351



        Defendants arguments to the contrary are unpersuasive. First, Defendants argue that

 because the Policy specifically mentions payment of sales tax, it by implication excludes coverage

 for title and registration transfer fees. Motion at 8. Not so. 3 First, clauses purporting to exclude

 components of payment must be explicit, not implied. See, e.g., Cochran v. State Farm Mut. Auto.

 Ins. Co., 298 So. 2d 173, 174 (Fla. 4th DCA 1974); Progressive Ins. Co. v. Estate of Wesley, 702

 So. 2d 513, 515 (Fla. 2d DCA 1997); Pine Island Shopping v. Westchester Surplus Lines Ins. Co.,

 2016 U.S. Dist. LEXIS 188960, at *10 (S.D. Fla. Sep. 22, 2016). Defendants’ entire premise is

 that it implicitly limited coverage to not include title and registration fees – as a matter of law,

 however, any suggestion that coverage is implicitly limited or excluded must fail.

        As seen above, Defendants’ promise to pay the ACV of the insured vehicle included costs

 reasonably likely to be incurred. Defendants’ claim that by mentioning sales tax in the Policy, it

 was excluding title and registration fees. But if Defendants intended to exclude title and

 registration fees from ACV as costs reasonably likely to be incurred, they should have done so

 clearly. At best, mentioning sales tax could only introduce an ambiguity into the contract, and, of

 course, ambiguities must be construed in favor of insureds. Dickson v. Econ. Premier Assur. Co.,

 36 So. 3d 789, 790 (Fla. 5th DCA 2010) (“Ambiguous policy provisions . . . should be construed




 3
  Defendants’ argument based on the principle of expressio unius est exclusio alterius proves too
 much. Defendants are required to pay other costs when paying for loss in money. For instance, in
 partial losses, Defendants’ obligation to pay the “costs of repair” would include not just the cost
 of new parts, but the costs of labor to put on the new parts. By specifically promising sales tax on
 the new part, are Defendant excluding the costs of labor under the canon of expressio unius est
 exclusio alterius? A replacement (but used) part might need to be painted to be the same color as
 the vehicle – by specifying they will pay the sales tax on the replacement part, are Defendants also
 excluding the cost to subsequently paint the replacement part? In the context of a total-loss, a
 comparable vehicle might be in worse condition than the insured vehicle – are Defendants
 excluding payment for the condition adjustment? By mentioning sales tax, were Defendants
 excluding payment for diminution in value; if so, why did Defendants elsewhere explicitly exclude
 diminution in value, given that it was already excluded by the mention of sales tax? Policy at 7.
                                                  9
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 10 of 18 PageID 352



 liberally in favor of coverage of the insured and strictly against the insurer.”); Stuyvesant Ins. Co.

 v. Butler, 314 So. 2d 567, 570 (Fla. 1975) (insurance policies “should be construed so as to give

 effect to the intent of the parties and if uncertainty is present in a policy, it should be construed

 against the insurer and in favor of the insured.”).

         Next, Defendants ask this Court to adopt the reasoning of the court in one Florida circuit

 court rather than two cases from the Middle District, another case from the Southern District,

 several other circuit courts in Florida, and the direct application of overwhelming and well-

 established Florida law on ACV and what is meant by “replacement costs.” Motion at 9 (citing

 Schenck v. Windhaven Insurance Company, No. 16-2018-CA-000023, at 5–6 (Fla. 4th Cir. Ct.

 May 17, 2019)). Respectfully, the Schneck decision, which is subject to a motion for

 reconsideration for which a hearing is set in September, is not persuasive – the court held that a

 vehicle “can be replaced” without payment of fees, even if it cannot “be legally operated.” Id. at

 pgs. 5-6. 4 The Court appears to be referring to Fla. Stat. § 319.34, which asserts that vehicle cannot

 be operated without proper title issued (for which the fee is imposed). But the court ignored Fla.

 Stat. §§ 319.21 and 319.22, which mandate that mandate that “[n]o person shall purchase or

 otherwise acquire . . . a motor vehicle . . . unless such person obtains a certificate of title for it in

 his or her name in accordance with the provisions of this chapter.” Fla. Stat. § 319.21(3). 5 The

 title fees necessary for obtaining a certificate of title are just like sales tax: they must be paid on




 4
   Among its other problems, the Schenck Order is also contrary to law because whether property
 theoretically “can be replaced” absent certain costs is not the standard – “reasonably likely” is the
 standard. And whether a cost is “reasonably like” is, at minimum, a question of fact inappropriate
 for resolution on a Rule 12 Motion to Dismiss.
 5
   The exceptions in Fla. Stat. § 319.21 relating to Fla. Stat. § 319.28 and temporary use do not
 apply to the replacement of total loss vehicles. The exception in Fla. Stat. § 319.28 applies only
 to a surviving spouse who seeks to dispose of an inherited vehicle rather than retain it. Fla. Stat. §
 319.28(1)(c).
                                                    10
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 11 of 18 PageID 353



 any purchase or any acquisition. Moreover, Fla. Stat. § 319.22 provides that a person does not

 have “marketable title,” does not own a vehicle, and does not have any “right, title, claim, or

 interest” to a vehicle under Florida law, unless title is transferred to the person’s name:

        (1) Except as provided in ss. 319.21 and 319.28, a person acquiring a motor
        vehicle or mobile home from the owner thereof, whether or not the owner is a
        licensed dealer, shall not acquire marketable title to the motor vehicle or mobile
        home until he or she has had issued to him or her a certificate of title to the
        motor vehicle or mobile home; nor shall any waiver or estoppel operate in favor of
        such person against a person having possession of such certificate of title or an
        assignment of such certificate for such motor vehicle or mobile home for a valuable
        consideration. Except as otherwise provided herein, no court shall recognize the
        right, title, claim, or interest of any person in or to any motor vehicle or mobile
        home sold, disposed of, mortgaged, or encumbered, unless evidenced by a
        certificate of title duly issued to that person, in accordance with the provisions of
        this chapter.

 Fla. Stat. § 319.22(1) (emphasis added). 6

        Accordingly, in Florida, a vehicle cannot be replaced at all (even setting aside whether it

 may be legally operated) without payment of title fees. The title transfer fee when purchasing a

 replacement vehicle is a minimum of $75.25, which every insured who purchases a replacement

 vehicle in Florida pays.

        Finally, Defendants point out that a late fee is only “$20, in addition to all other fees and

 penalties…”. Motion at 13. The import of this is unclear, given that presumably the “other fees

 and penalties” mentioned here include the fact that anyone who violates Fla. Stat. §§ 319.21 and

 319.22 is subject to six months in jail along with a $500 fine. Fla. Stat. § 319.34. The standard is


 6
   The exceptions referenced in Fla. Stat. § 319.22 relating to § 319.21 and § 319.28 do not apply
 to an insured’s total loss replacement. Section 319.21 requires that anyone purchasing or acquiring
 a motor vehicle obtain title in the purchaser’s or acquirer’s name and contains an exception to title
 issuance that is applicable only to licensed auto dealers who purchase vehicles for resale, not an
 insured’s total loss replacement. Fla. Stat. § 319.28 contains an exception to title issuance
 applicable only to persons who inherit a vehicle and wish to dispose of the vehicle rather than
 retain for their own use.
                                                  11
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 12 of 18 PageID 354



 not whether an insured can theoretically replace a vehicle without paying such costs and instead

 pay an even more substantial fine and spend time in jail. The question is whether such costs are

 “reasonably likely” to be incurred. Contra Defendants’ assertions, Plaintiffs are not seeking to re-

 write or expand the Policy; Plaintiffs seek only to enforce Defendants’ promise to pay the

 replacement costs minus depreciation of their insured vehicles, the precise thing promised by the

 Policy at issue.

          iii.   At Minimum, the Question is a Factual Question Not Subject to Dismissal

        There is no question, and Defendants do not appear to dispute, that, as set forth above,

 Florida law is clear that ACV is an unambiguous term and means “replacement costs minus

 depreciation.” Plaintiffs submit and believe they would show at summary judgment that no

 reasonably factfinder could find that title and registration fees are unlikely to be incurred. But at

 the very least, whether a given cost is “reasonably likely to be incurred” is a question of fact and

 cannot be resolved at this stage of the pleadings. Trinidad, 121 So. 3d at 433 (remanding to trial

 court for determination of whether certain costs were reasonably likely to be incurred); Mills v.

 Foremost Ins. Co., 269 F.R.D. 663, 681 (whether general contractor overhead and profit is

 reasonably likely to be needed is a question of fact for a jury); Prepared Ins. Co. v. Gal, 209 So.

 3d 14, 17 (Fla. 4th DCA 2016) (same).

        Thus, even if Defendants were correct that a vehicle could be replaced without paying

 transfer fees, that would not render Plaintiffs’ claim subject to dismissal. Instead, Plaintiffs have

 alleged that title and registration transfer fees are reasonably likely to be incurred, which is a

 factual allegation that must be taken as true at this stage in the litigation. Pielage v. McConnell,

 516 F.3d 1282, 1284 (11th Cir. 2008). Plaintiffs believe they will show through a variety of

 evidence that the costs are necessary and unavoidable, to say nothing of “reasonably likely”, such



                                                  12
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 13 of 18 PageID 355



 that no reasonable factfinder could find otherwise, but in any event the claims certainly are not

 subject to dismissal through a Rule 12 motion to dismiss.

      b. Plaintiffs Claims Are Not Moot

         Of course, Defendants’ entire argument concerning failure to state a claim is somewhat

 ironic, given that Defendants immediately pivot towards assertions that they have corrected their

 mistake, changed their business practice, and remediated Plaintiffs and all putative class members.

 Motion at 17-21. If that turns out to be the case, Plaintiffs commend Defendants. However,

 Defendants are incorrect in arguing that such assertions, even assuming they are true, render

 Plaintiffs’ claims moot. Plaintiffs filed their Complaint on June 6th, and Defendants assert they

 informed Plaintiffs of a forthcoming payment on June 19th and June 25th. 7 Motion at Exhibit B, ¶

 9.

         The Florida Supreme Court has made perfectly clear the law on confession of judgment in

 the context of claims alleging breach of an insurance policy. “In Wollard, we held that where an

 insurer pays policy proceeds after suit has been filed but before judgment has been rendered, the

 payment of the claim constitutes the functional equivalent of a confession of judgment or verdict

 in favor of the insured[.]” Ivey v. Allstate Ins. Co., 774 So. 2d 679, 684-85 (Fla. 2000) (citing

 Wollard v. Lloyd's and Companies of Lloyd's, 439 So. 2d 217, 218 (Fla. 1983)). Florida law is

 equally clear where an insurer confesses judgment through voluntary payment of the alleged

 damages, courts should “enter[] the confessed judgment [while] reserving jurisdiction to award




 7
   Defendants offer bare assertions that the decision to remediate the underpaid insureds was made
 in “April 2019” and that a file review began on June 6th, coincidentally the same day Plaintiffs
 filed their Complaints. A part of testing the accuracy of the declaration and whether full payment
 has been made for the full damages to which insureds are entitled would no doubt include
 determining the genesis of the decision and whether Defendants intend to continue including
 transfer fees in making ACV payments going forward.
                                                 13
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 14 of 18 PageID 356



 costs, prejudgment interest, and, if authorized by law, reasonable attorney's fees. GEICO Cas. Co.

 v. Barber, 147 So. 3d 109, 112 (Fla. 5th DCA 2014) (citations omitted). In fact, courts specifically

 reject the notion that payment of the amount at issue divests the court of jurisdiction. Tampa

 Chiropractic Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 141 So. 3d 1256 (Fla. 5th DCA 2014).

        Moreover, a confession of judgment entitles the insured to an award of attorney’s fees and

 costs. Fla. Stat. § 627.428. The 11th Circuit has held that such award is part of the merits of the

 claim, not a collateral matter, and must be part of any final judgment. Certain British Underwriters

 at Lloyds of London v. Jet Charter Service, Inc., 739 F.2d 534, 536 (11th Cir. 1984). 8 For that

 reason, Plaintiffs’ individual claims cannot possibly be moot, because to determine that a claim is

 moot “means that the defendant is entitled to a dismissal as a matter of right.” United States v. W.

 T. Grant Co., 345 U.S. 629, 632 (1953). Under no scenario are Defendants entitled to dismissal; if

 anything, Plaintiffs are entitled to judgment, which would not even be final judgment until the

 issue of attorneys’ fees and costs under Fla. Stat. § 627.428 is decided. 9

        Even if the claims were moot, of course, the case would remain live. As set forth above,

 the claims are clearly not moot. Having said that, the 11th Circuit directly addressed this precise

 question, and held that even a mooted claim does not preclude class treatment. Jeffrey M. Stein,

 D.D.S., M.S.D., P.A. v. Buccaneers L.P., 772 F.3d 698, 704 (11th Cir. 2014) (“Even if the




 8
   This is different than Florida state courts, where a judgment can be entered while retaining
 jurisdiction to determine fees and costs under 627.428 as a collateral matter. Thus, while the fact
 that attorney’s fees are an element of damages and part of the merits of the claim is substantive
 law (and thus state law governs), the question of whether a judgment is final absent the award of
 attorney’s fees is procedural, and thus federal law governs.
 9
   Defendants assert that Plaintiffs should have given Defendants a quick phone call prior to filing
 suit rather than instituting a “race to the courthouse,” which is a bit strange given that Plaintiffs’
 accidents and the breach of contracts occurred approximately seven and 13 months prior to time
 Plaintiffs filed suit. Compl. at ¶¶ 24, 31. If filing suit 13 months after the cause of action accrues
 constitutes a “race,” it was not a very exciting one.
                                                  14
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 15 of 18 PageID 357



 individual claims are somehow deemed moot, the class claims remain live, and the named

 plaintiffs retain the ability to pursue them.”) (citing Zeidman v. J. Ray McDermott & Co., 651 F.2d

 1030 (5th Cir. 1981)). The Court’s justification was based at least in part on Roper, in which the

 Supreme Court held that even the entry of judgment did not moot the case entirely, given that the

 putative named plaintiffs retained an economic interest in the case. Deposit Guar. Nat'l Bank v.

 Roper, 445 U.S. 326, 340 (1980). 10

        To be clear, Plaintiffs make the foregoing points only to point out that the claims are not

 moot nor subject to dismissal. Plaintiffs are not interested in litigation for litigation’s sake, nor in

 crowding this court’s docket with unnecessary filings and briefings merely to elicit attorney’s fees

 or whatever else Defendants might be implying. If Defendants asserts turn out to be correct,

 Plaintiffs will be happy that the Parties’ goals are the same and that the putative class members

 would have received the monies rightfully theirs. If so, there is no reason why the Parties cannot

 bring this litigation to efficient and expeditious resolution without the need for judicial

 determination of the claim. But in any event, Plaintiffs’ claims are clearly not subject to dismissal,

 either for failure to state a claim or mootness.




 10
   Defendants case law is inapposite and does not contradict established 11th Circuit precedent. In
 Harrison v. United Mine Workers 1974 Ben. Plan & Trust, the 11th Circuit simply affirmed the
 noncontroversial principle that ERISA lawsuits first require exhaustion of administrative
 remedies. 941 F.2d 1190 (11th Cir. 1991). To do so required submitting applications for
 reimbursement – those class members who did so were paid, and those who had not failed to
 exhaust their administrative remedies. The case is simply irrelevant to the present action. Similarly,
 Peer v. Liberty Life Assurance Co., No. 9:17-CV-80281, 2018 WL 707752, at *3 (S.D. Fla. Feb.
 5, 2018), aff'd, 758 Fed. App'x 882 (11th Cir. 2019), was an ERISA action brought under federal
 law and thus is clearly distinguishable from Fla. Stat. § 627.428, which entitles Plaintiffs to
 judgment in their favor, not dismissal under Rule 12.
                                                    15
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 16 of 18 PageID 358



                                        V.      CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully submit that Defendants’ Motion should

 be denied, except that Plaintiffs do not contest dismissal of entities other than Travelers Indemnity

 Company of Connecticut and Standard Fire Insurance Company.

        Dated: August 29, 2019                         Respectfully submitted,

                                                       NORMAND PLLC

                                                       /s/ Jake Phillips
                                                       Jacob L. Phillips
                                                       FBN: 120130
                                                       Edmund A. Normand
                                                       FBN: 865590
                                                       3165 McCrory Place, Ste. 175
                                                       Orlando, FL 32803
                                                       Tel: 407.603.6031
                                                       jacob.phillips@normandpllc.com
                                                       ed@ednormand.com
                                                       service@normandpllc.com

                                                       CHRISTOHER J. LYNCH, P.A.
                                                       Christopher J. Lynch
                                                       FBN: 331041
                                                       6915 Red Road, Suite 208
                                                       Coral Gables, FL 33143
                                                       Tel: 312.967.3653
                                                       clynch@hunterlynchlaw.com
                                                       lmartinez@hunterlynchlaw.com

                                                       SHAMIS & GENTILE
                                                       Andrew J. Shamis, Esq.
                                                       FBN: 101754
                                                       ashamis@shamisgentile.com
                                                       14 NE 1 Avenue, Suite 1205
                                                               st


                                                       Miami, FL, 33132
                                                       305.479.2299




                                                  16
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 17 of 18 PageID 359



                                                    EDELSBERG LAW, P.A.
                                                    Scott Edelsberg, Esq.
                                                    FBN: 0100537
                                                    scott@edelsberglaw.com
                                                    19495 Biscayne Blvd #607
                                                    Aventura, FL, 33180

                                                    Counsel for Plaintiffs



                                  CERTIFICATE OF SERVICE
        I hereby certify that on August 29th, 2019, I electronically filed the foregoing with the

 Clerk of the Court by using the CM/ECF system, which will send a Notice of Electronic Filing to

 all parties on the attached Service List.

                                                    /s/ Jacob L. Phillips
                                                    Jacob L. Phillips
                                                    FBN: 120130




                                               17
Case 6:19-cv-01050-WWB-LRH Document 21 Filed 08/29/19 Page 18 of 18 PageID 360



                                       SERVICE LIST

 BAKER, DONELSON, BEARMAN,
 CALDWELL & BERKOWITZ, PC
 SunTrust Center
 200 South Orange Avenue, Suite 2900
 Orlando, FL 32801
 Phone: 407-422-6600
 Fax: 407-841-0325
 Hal K. Litchford, Esquire
 Florida Bar No. 272485
 hlitchford@bakerdonelson.com
 rgustafson@bakerdonelson.com
 fedcts@bakerdonelson.com
 Kyle A. Diamantas, Esquire
 Florida Bar No. 106916
 kdiamantas@bakerdonelson.com
 sdenny@bakerdonelson.com

 Counsel for Defendants




                                            18
